Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of applications CN 201910839130.7 filed in China on 09/05/2019.
Acknowledgment is made of applicant’s claim for benefit of application PCT/CN2019/ 115511 filed in China on 11/15/2019, published as WO 2021/042489 on 03/11/2021.
Claims 1-10 are pending.
Claim Objections
Claims 1 and 7-9 are objected to -
In Claim 1 - the limitation “pixels structures” appears to be an error. For examination purposes, the Examiner assumes the limitation as “pixel structures”.
In Claim 7 - the limitation “correcting pixel signals in the first pixel region such that the first scene object is connected to a second scene object” is not clear. What is the claimed limitation second scene object. How could first scene object is connected to a second scene object? For examination purposes, the Examiner assumes the limitation of claim 7 as best understood.
In Claim 8 - the limitation “a best viewing position” is not clear. What is “a best viewing position” and what is not a best viewing position? The specification in [0020] [0045] fails to clarify the limitation. Therefore, Claim 8 cannot be further considered on the merit.
In Claim 9 - the limitation “the second scene object is clearer than the first scene object” is not clear. What is “the second scene object”? and why/how the second scene object is second scene object. Claim 9 cannot be further considered on the merit.
Appropriate correction(s) are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 109491125 in view of Wang et al. CN 105913827.
Claim 1: Chen et al. disclose a transparent display device, comprising 
(Fig. 2) an array substrate 20, 
a color substrate 10 disposed opposite to the array substrate 20, and 
a scattering liquid crystal cell 33/30 (the scattering liquid crystal layer 33 is made of polymer dispersed liquid crystal PDLC or polymer network liquid crystal PNLC) [0031] disposed between the array substrate 20 and the color substrate 10, 
wherein a plurality of pixels structures (inherent, for a display panel) are disposed on the array substrate 20; 
except
wherein a photosensitive sensor is disposed in each of the pixel structures, and 
the photosensitive sensor is configured to control a transmittance of the pixel structure.
However Wang et al. teach
(Figs. 1a, 1b, 2, 3) [0004] a photosensitive sensor 1/2 (combination of photosensitive unit 1 and control unit 2) [0051] is disposed in each of the pixel structures (Fig. 3 shows a schematic structural diagram of a pixel unit design in the display panel having R/G/B pixels, with photosensitive sensor 1/21) 
(Figs. 2, 3) the photosensitive sensor 1/2 is configured to control a transmittance of the pixel structure (the processing chip determines the grayscale value of the light transmitting area corresponding to the photosensitive unit according to the received current signal, and outputs to the light-transmitting area to control the grayscale of the light-transmitting area to be displayed as the control of the above-mentioned gray-scale value signal) [0048]
It would have been obvious to one of ordinary skill in the art to modify Chen's invention with Wang’s structure in order to provide improved screen displaying quality to the display device, as taught by Wang [Abstract];

Claims 2, 3: Wang et al. teach
Claim 2: (Figs. 2, 3) [0036-0037] the pixel structure further comprises data lines (Date), scan lines (Gate_display), a thin film transistor (TFT), and a pixel electrode (R/G/B display units) [0004] disposed in an intersecting region of the data lines (Date) and the scan lines (Gate_display), the scan lines (horizontal lines) are disposed on two opposite ends of the pixel electrode respectively, and the data lines (vertical lines) are perpendicular to the scan lines.
Claim 3: (Fig. 3) one of two opposite ends of the photosensitive sensor 1/2 (combination of photosensitive unit 1 and control unit 2) [0051] is electrically connected to the scan lines (horizontal gate display lines Gate_sensor / Gate_display) [0062], and the other end of the photosensitive sensor 1/2 is electrically connected to the pixel electrode (the processing chip can transmit the control signal to the electrode in the light-transmitting area, i.e., pixel electrode, through the control unit 2) [0051].
It would have been obvious to one of ordinary skill in the art to modify Chen's invention with Wang’s structure in order to provide improved screen displaying quality to the display device, as taught by Wang [Abstract];

Claims 4-6: Chen et al. disclose
Claim 4: (Fig. 2) the scattering liquid crystal cell 31/33/32 comprises a first transparent plate 31 and a second transparent plate 32 that are disposed parallelly, and a scattering liquid crystal layer 33 is disposed between the first transparent plate 31 and the second transparent plate 32 [0031].
Claim 5: (Fig. 2) each of the first transparent plate 31 and the second transparent plate 32 is a glass substrate [0030].
Claim 6: (Fig. 2) material of the scattering liquid crystal layer 33 is polymer network liquid crystal (polymer network liquid crystal PNLC) [0031].

Claim 7
[step S10] (Fig. 2) providing the transparent display device, and identifying a position of a user's angle of view relative to the transparent display device
[step S20] switching on a display panel of the transparent display device such that a first pixel region of the transparent display device displays a first scene object behind the transparent display device; 
Except
a step S30, by a photosensitive sensor disposed in the display panel, correcting pixel signals in the first pixel region such that the first scene object is connected to a second scene object.
However Wang et al. teach
[step S30] (Fig. 2) by a photosensitive sensor 1/2 (combination of photosensitive unit 1 and control unit 2) [0051] disposed in the display panel, correcting pixel signals in the first pixel region such that the first scene object is connected to a second scene object – Wang et al. in [0048] teach the processing chip determines the grayscale value of the light transmitting area corresponding to the photosensitive unit according to the received current signal, i.e., first scene object, and determines a corresponding current signal in according to sensing the intensity of the ambient light and outputs to the light-transmitting area to control the grayscale of the light-transmitting area to be displayed as the control of the above-mentioned gray-scale value signal (displaying a resulting pixel value, i.e., second scene object).
It would have been obvious to one of ordinary skill in the art to modify Chen's invention with Wang’s structure in order to provide improved screen displaying quality to the display device, as taught by Wang [Abstract];
Claim 10:
Wang et al. teach [the step S30] further comprises: 
[a step S301] (Fig. 2) by a photosensitive sensor 1/2 (combination of photosensitive unit 1 and control unit 2) [0051] disposed in the display panel, sensing a light intensity through each of a plurality of pixels in the first pixel region - Wang et al. in [0048] teach the processing chip determines the grayscale value of the light transmitting area corresponding to the photosensitive unit according to the received current signal,  
[a step S302] controlling the photosensitive sensor to act on the pixel with a comparatively low light intensity being such that a voltage applied to the pixel with the comparatively low light intensity is increased to correct the first scene object into the second scene object - Wang et al. in [0048] teach the processing chip determines the grayscale value of the light transmitting area corresponding to the photosensitive unit according to the received current signal, i.e., first scene object, and determines a corresponding current signal in according to sensing the intensity of the ambient light and outputs to the light-transmitting area to control the grayscale of the light-transmitting area to be displayed as the control of the above-mentioned gray-scale value signal (displaying a resulting pixel value, i.e., second scene object).
It would have been obvious to one of ordinary skill in the art to modify Chen's invention with Wang’s structure in order to provide improved screen displaying quality to the display device, as taught by Wang [Abstract];

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871